Case 18-07946        Doc 30     Filed 12/10/18     Entered 12/10/18 16:20:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07946
         Tiffany Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/19/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/25/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07946             Doc 30           Filed 12/10/18    Entered 12/10/18 16:20:27              Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $350.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $350.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $150.25
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $15.75
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $166.00

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed        Paid         Paid
 Advocate Christ Hospital                  Unsecured         200.00           NA            NA            0.00       0.00
 AT&T                                      Unsecured      1,200.00            NA            NA            0.00       0.00
 Bby/Cbna                                  Unsecured           0.00           NA            NA            0.00       0.00
 Cap1/bstby                                Unsecured           0.00           NA            NA            0.00       0.00
 Capital One Auto Finance                  Secured       10,477.00     10,561.55      10,561.55        184.00        0.00
 CAPITALONE                                Unsecured      1,046.00            NA            NA            0.00       0.00
 CAPITALONE                                Unsecured         997.00           NA            NA            0.00       0.00
 CAPITALONE                                Unsecured         631.00           NA            NA            0.00       0.00
 CAPITALONE                                Unsecured           0.00           NA            NA            0.00       0.00
 CITI                                      Unsecured           0.00           NA            NA            0.00       0.00
 Conservice Utility Management & Billing   Unsecured         320.00           NA            NA            0.00       0.00
 Convergent Outsourcing                    Unsecured         161.00           NA            NA            0.00       0.00
 Dept Of Education/Neln                    Unsecured     63,133.00            NA            NA            0.00       0.00
 Kohls/Capone                              Unsecured         823.00           NA            NA            0.00       0.00
 MERRICK BANK CORP                         Unsecured         766.00           NA            NA            0.00       0.00
 Navient                                   Unsecured     12,572.00            NA            NA            0.00       0.00
 Opp Loans                                 Unsecured           0.00           NA            NA            0.00       0.00
 PAYPAL                                    Unsecured         900.00           NA            NA            0.00       0.00
 RONS AUTO                                 Unsecured      5,000.00            NA            NA            0.00       0.00
 Syncb/Amazon                              Unsecured           0.00           NA            NA            0.00       0.00
 Syncb/Care Credit                         Unsecured         621.00           NA            NA            0.00       0.00
 University of illinois Plastic Surgery    Unsecured         200.00           NA            NA            0.00       0.00
 Village of Melrose Park                   Unsecured         240.00           NA            NA            0.00       0.00
 Wells Fargo Bank                          Secured        4,701.00       4,701.26      4,701.26           0.00       0.00
 WELLS FARGO BANK AUTO                     Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07946        Doc 30      Filed 12/10/18     Entered 12/10/18 16:20:27             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $15,262.81            $184.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $15,262.81            $184.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $166.00
         Disbursements to Creditors                               $184.00

 TOTAL DISBURSEMENTS :                                                                         $350.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
